Case 5:17-cv-01302-D Document 57-4 Filed 01/25/19 Page 1 of 4

EXHIBIT 4
Case 5:17-cv-01302-D Document 57-4 Filed 01/25/19 Page 2 of 4
Case 5:17-cv-01228-SLP Document 108 Filed 11/21/18 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN FOX and BARBARA FOX, )
Plaintiffs,
v. Case No. CIV-17-1228-SLP
COUNTRY MUTUAL INSURANCE
COMPANY, )
Defendant. ,
ORDER

Before the Court is Defendant Country Mutual Insurance Company’s Motion for

Summary Judgment and Brief in Support [Doc. No. 42]. The matter is fully briefed and

ready for decision.!

L Background

In November 2017, Plaintiffs’ home was damaged as a result of an earthquake. At
issue in this action is an insurance policy issued by Defendant to Plaintiffs providing
coverage for such damage. Following its evaluation of Plaintiffs’ claim, Defendant
submitted payment to Plaintiffs. But Plaintiffs contend Defendant breached its contractual
obligations under the insurance policy because it did not pay for all damages attributable
to the earthquake and covered under the policy. Plaintiffs further claim Defendant
tortiously breached the contract by failing to conduct a reasonable investigation of their

claim. Plaintiffs contend Defendant has engaged in a pattern or practice of hiring an

 

' Citations to the parties’ submissions reference the Court’s ECF pagination.
Case 5:17-cv-01302-D Document 57-4 Filed 01/25/19 Page 3 of 4
Case 5:17-cv-01228-SLP Document 108 Filed 11/21/18 Page 17 of 23

Defendant responds that “Plaintiffs’ claim was the first Rimkus/France earthquake
inspection in Oklahoma performed for CMIC, and there were only two total.” Def.’s Reply
at 9. Moreover, Defendant contends “the second examination by France found structural
damage.” Jd. Defendant also argues that Rimkus findings by other engineers in cases
involving other insureds, other insurers and other types of losses are not relevant to the
issue of bad faith.

Plaintiffs argue that “it defies belief that CMIC can actually insist that, as a matter
of law, it ‘reasonably relied’ on the report of an engineer it pre-identified to produce
favorable reports for $4,000 a claim.” Pls.’ Resp. at 26 (emphasis added). But Plaintiffs
fail to point to any evidence from which a reasonable inference can be drawn that
Defendant engaged in such conduct. Instead, Plaintiffs make speculative assertions.

The Court agrees with Defendant that evidence of reports made by Rimkus in
matters involving other insureds and other insurance companies is insufficient to establish
that this Defendant hired Rimkus to inspect Plaintiffs’ property with the knowledge that
Rimkus would produce a report favorable to Defendant or otherwise fail to adequately
investigate and evaluate Plaintiffs’ claim. Indeed, Defendant’s evidence that Mr. France
found structural damage in the only other earthquake claim he investigated for Defendant
refutes Plaintiffs’ speculative assertion.

Plaintiffs also argue Mr. France did not conduct proper testing of soil around their
home and this further evidences Defendant’s bad faith in hiring him. In his report, Mr.

France relies upon soil ratings by the United States Department of Agriculture Resources

17
Case 5:17-cv-01302-D Document 57-4 Filed 01/25/19 Page 4 of 4
Case 5:17-cv-01228-SLP Document 108 Filed 11/21/18 Page 23 of 23

Defendant’s conduct, at a minimum, could give rise to a finding of reckless disregard.
Accordingly, summary judgment in favor of Defendant on the issue of punitive damages

is unwarranted.

Vv. Conclusion

For the reasons set forth, the Court finds Defendant is not entitled to summary

judgment on any claim or issue.

IT IS THEREFORE ORDERED that Defendant Country Mutual Insurance
Company’s Motion for Summary Judgment and Brief in Support [Doc. No. 42] is
DENIED.

IT IS SO ORDERED this 21% day of November, 2018.

AxZ bp

SCOTT L. PALK
UNITED STATES DISTRICT JUDGE

23
